UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 2 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Home Touch Holding Company (Name of small business issuer in our charter) Nevada 26-4309660 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) IRS I.D. 703, Liven House, 61-63 King Yip Street, Kwun Tong, Hong Kong. N/A (Address of principal executive offices) (Zip Code) Registrant’s telephone number:+ SEC File No. 333-158713 CSC Services of Nevada, Inc. 502 East John Street
